Citation Nr: 9931682	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-46 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an apportioned share of the veteran's 
Department of Veterans Affairs compensation benefits, in the 
additional amount payable for a spouse, from January 29, 
1996, through July 31, 1996.


REPRESENTATION

Appellee represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 Special Apportionment 
Decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.

The appellant in this case is the estranged spouse of the 
veteran, who had active military service from July 1995 to 
January 1989.  The veteran is presently collecting VA 
disability compensation benefits.  In January 1996, the 
appellant filed a claim for an apportionment of the veteran's 
benefits.  During the pendency of this appeal, in an August 
1997 Special Apportionment Decision, the RO awarded the 
appellant an apportionment in the amount equal to the 
additional amount payable for a spouse, and the RO assigned 
an effective date of August 1, 1996, for that award; however, 
an apportionment for the period commencing from the date of 
receipt of the appellant's claim, January 29, 1996, through 
July 31, 1996, remains denied.  No further correspondence was 
received from the appellant since the August 1997 decision, 
but as she has not been awarded the maximum benefit 
available, the Board will proceed with this appeal.

 
FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1975; they have been separated since March 1992, and residing 
apart since April 1994.  

2.  On January 29, 1996, the RO received the appellant's 
claim for an apportionment.

3.  The RO subsequently granted the appellant's claim for an 
apportionment; such was a partial grant as it was effective 
from August 1, 1996, and not the date of receipt of claim 
(January 29, 1996). 

4.  The appellant demonstrated financial need for 
apportionment from April 15, 1996, the date of receipt of her 
original financial statement.


CONCLUSION OF LAW

The apportionment of the veteran's VA compensation benefits, 
on behalf of his estranged spouse, in an amount equal to the 
additional amount payable for a spouse, from April 15, 1996, 
through July 31, 1996, is warranted.  38 U.S.C.A. §§ 5107, 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran is not 
residing with his or her spouse, and the veteran is not 
reasonably discharging his or her responsibility for the 
spouse's support.  38 U.S.C.A. § 5307(a)(2) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1998). 

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as:  1) the 
amount of VA benefits payable; 2) other resources and income 
of the veteran and those dependents in whose behalf 
apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  

A review of the record reveals that the veteran and the 
appellee were married in October 1975.  They have been 
separated since March 1992, and residing apart since April 
1994.  Effective February 1992, the veteran was awarded a 
total disability rating.  According to the veteran's July 
1993 VA award letter, his award included additional benefits 
for a spouse.  In January 1996, the appellant submitted a 
claim for an apportioned share of the veteran's VA 
compensation benefits.  The RO denied the appellant's claim 
in a June 1996 Special Apportionment Decision, on the basis 
of evidence that the veteran was providing the appellant with 
monetary support.  The appellant appealed that decision, 
which initiated this appeal. 

At the time of the June 1996 Special Apportionment Decision, 
which denied the appellant's claim, the evidence of record 
was as follows.  In April 1996, the appellant submitted a 
Financial Status Report, which reflected total monthly income 
of $173.00, which was $12.00 more than her reported monthly 
expenses of $161.00.  Her monthly income consisted of general 
assistance benefits and food stamps.  Her monthly expenses 
consisted of:   $62.00 rent; $25.00 utilities; $25.00 
medications; $39.00 doctor visits; $10.00 personal needs.  

In May 1996, the veteran submitted a statement of his monthly 
finances, which reflected total monthly income of $1,979.00, 
consisting solely of his VA benefits, which was $35 less than 
his total monthly expenses of $2,014.00.  The veteran 
reported the following expenses:  $750.00 mortgage; $65.00 
electricity; $122.00 propane gas; $75.00 car insurance; 
$46.00 house insurance; $71.00 property taxes; $300.00 car 
payment; (unclear) $25.00; car license $35.00; IRS $200.00; 
State tax $60.00; J.C. Penny $25.00; food and gasoline 
$240.00.  Furthermore, the veteran indicated that he had been 
providing the appellant with $100.00 to $200.00 per month 
since June 1994, but that he ceased those payments in June 
1995.  

In the appellant's July 1996 notice of disagreement, she 
indicated that the veteran had only provided her with monthly 
support from June 1994 to June 1995.  She also indicated that 
her income was $173.00 in general assistance, and $119.00 in 
food stamps.  She attached documentation of the foregoing.  
In her substantive appeal and a separate statement, both 
received in October 1996, she presented a revised list of her 
monthly finances.  She indicated that beginning August 1, 
1996, she was receiving Supplemental Security Income in the 
monthly amount of $470.00.  She also indicated that her 
expenses were as follows:  $287.50 rent (beginning in August 
1996); $18.84 electricity; gas (home) $9.18; gas (car) 
$25.00; car insurance $23.00; $35.00 telephone; co-payment 
for medication $40.00.  Thus, her total monthly expenses were 
approximately $438.52, which was about $30.00 less than her 
monthly income.  The appellant submitted copies of rent 
receipts, phone bill, gas (home) bill, and electric bill.  
The Board notes that the rent receipts reflect that the 
appellant was sharing housing, and appeared to be responsible 
for only half the total rent.

In an August 1997 Special Apportionment Decision, the RO 
awarded the appellant an apportionment in the amount equal to 
the additional amount payable for a spouse, effective from 
August 1, 1996, the date that the record reflected a need for 
the apportionment.  The RO calculated the appellant's actual 
monthly expenses as $412.00, as opposed to the appellant's 
reported expenses of $438.52.  In doing so, the RO indicated 
that as the appellant was sharing the rent with another 
person, it was reasonable to consider the appellant's utility 
expenses as only half of the total expenses.  The RO found 
that the appellant's income of $470.00 exceeded her monthly 
expenses by $55.00.  The veteran's monthly income (VA 
benefits) had increased to $2,036.00, which exceeded his 
expenses by $22.00.

The Board has thoroughly reviewed the evidence of record, and 
finds that the effective date for the amount of the present 
apportionment award should be April 15, 1996, because the 
evidence supports the conclusion that the veteran was not 
reasonably discharging his responsibility for the spouse's 
support during the period of time in question and the 
appellant established financial need for the apportionment as 
of that date.  Under 38 C.F.R. § 3.451, consideration is 
given to such factors as other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed.  The appellant's original financial statement 
indicated her entire monthly income was $173 compared to 
almost $2000 a month for the veteran, which exceeded her 
expenses by only $12.  She listed only $10 as a monthly 
expense for personal needs.  The Board has considered the 
veteran's statements to the effect that his expenses include 
debts that are in both names, such as a mortgage payment on 
their home, but his financial statements indicate 
considerable more discretional income during the period of 
time in question.  As such, the Board finds that the 
appellant is entitled to an apportioned share of the 
veteran's VA compensation benefits from April 15, 1996, 
through July 31, 1996.  










ORDER

An apportioned share of the veteran's VA compensation 
benefits, in an amount equal to the additional amount payable 
for a spouse, from April 15, 1996, through July 31, 1996, is 
granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

